Case 1:17-cr-00151-MAC-KFG Document 116 Filed 11/18/19 Page 1 of 7 PageID #: 644



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      BEAUMONT DIVISION

 UNITED STATES OF AMERICA                                 §
                                                          §
                                                          § No. 1:17-CR-00151
 v.                                                       § (Judge Marcia Crone)
                                                          §
 MOHAMED IBRAHIM AHMED                                    §
 a.k.a. “Talha”, “Mohammed El Eritri”,                    §
 “Abu Zakaria”                                            §

  GOVERNMENT’S MOTION IN LIMINE TO ADMIT FEDERAL REGISTER ENTRIES
           AS OFFICIAL PUBLICATIONS AND PUBLIC RECORDS

           The United States of America, by and through its attorney, Joseph D. Brown, United

  States Attorney for the Eastern District of Texas, respectfully submits this motion in limine

  seeking a pre-trial ruling concerning the admissibility of certain entries from the Federal

  Register. These entries contain the State Department’s designation of ISIS as a foreign terrorist

  organization. (Attachments A through E). These entries are admissible as official publications

  and public records under Federal Rules of Evidence 902(5) and 803(8).1

      I.       THE FEDERAL REGISTER ENTRIES ARE RELEVANT.

      Evidence is relevant if : 1) it has any tendency to make a fact more or less probable than it

  would be without the evidence; and 2) the fact is of consequence in determining the action.

  Fed.R.Evid. 401. Relevant evidence is admissible unless otherwise proscribed. See Fed.R.Evid.

  402. As discussed below, the Federal Register Entries are relevant to the government’s case-in-

  chief.

      The defendant is charged with a violation of 18 U.S.C. §2339B for attempting to provide



  1
   In a separate filing, the government has also requested the Court take judicial notice of the designation of ISIS as a
  foreign terrorist organization pursuant to Federal Rule of Evidence 201.
Case 1:17-cr-00151-MAC-KFG Document 116 Filed 11/18/19 Page 2 of 7 PageID #: 645



  material support to a foreign terrorist organization, specifically ISIS. The government must

  establish that ISIS was a designated foreign terrorist organization at the time of the relevant

  conduct.2 The Secretary of State, in consultation with the Secretary of the Treasury and the

  Attorney General, is responsible for determining whether an organization should be designated a

  foreign terrorist organization. 8 U.S.C.A. §§ 1189(a)(1), 1189(d)(4) (2004). The Secretary of

  State publishes these designations in the Federal Register. 8 U.S.C.A. § 1189(2)(A)(ii).

          In 2004, the Secretary of State designated an organization called Jam’at al Tawhid wa’al-

  Jihad (among other names) as a foreign terrorist organization. See 69 Fed. Reg. 61292 (Sept. 27,

  2004) (Attachment A). The designation was amended in December 2004 to add several aliases,

  including the name al-Qaida in Iraq. See 69 Fed. Reg. 75587 (Dec. 15, 2004) (Attachment B).

  In 2012, the Secretary determined the designation of al-Qaida in Iraq should be maintained, and

  added the alias Islamic State of Iraq. See 77 Fed. Reg. 4082 (Jan. 11, 2012) (Attachment C).

  The Secretary amended the designation in 2014 to add several aliases including the Islamic State

  of Iraq and the Levant, the Islamic State of Iraq and al-Sham, and the Islamic State of Iraq and

  Syria. See 79 Fed. Reg. 27972 (May 7, 2014) (Attachment D). In 2015, the Secretary amended

  the designation to add the aliases: Islamic State, ISIL, and ISIS. See 80 Fed. Reg. 58804-05

  (Sept. 21, 2015) (Attachment E). ISIS remains a designated foreign terrorist organization.

          The indictment alleges the defendant attempted to provide material support to ISIS from

  on or about late 2014 to May 23, 2017. Therefore, the Federal Register entries containing the

  designation of ISIS as a foreign terrorist organization through 2017 are relevant.




  2
    It is not necessary for the government to prove the defendant knew ISIS was a designated foreign terrorist
  organization; in the alternative, the government may show the defendant had knowledge ISIS engaged or engages in
  terrorist activity, or that the defendant had knowledge ISIS engaged or engages in terrorism. See 18 U.S.C.
  §2339B(a)(1).
Case 1:17-cr-00151-MAC-KFG Document 116 Filed 11/18/19 Page 3 of 7 PageID #: 646



     II.      FEDERAL REGISTER ENTRIES ARE SELF-AUTHENTICATING AS
              OFFICIAL PUBLICATIONS UNDER FRE 902(5).

     The requirement of authentication or identification as a condition precedent to the

  admissibility of evidence is satisfied by information sufficient to support a finding that the matter

  in question is what its proponent claims. See Fed.R.Evid 901(a). Extrinsic evidence of

  authenticity, however, is not required with certain items. See Fed.R.Evid. 902. “Case law and

  statutes have, over the years, developed a substantial body of instances in which authenticity is

  taken as sufficiently established for purposes of admissibility without extrinsic evidence

  …because practical considerations reduce the possibility of unauthenticity to a very small

  dimension.” Fed.R.Evid. 902 advisory committee’s note to the 1972 proposed rules.

           One such category of self-authenticating evidence is official publications. See

  Fed.R.Evid. 902(5). An official publication is “a book, pamphlet, or other publication purporting

  to be issued by a public authority.” Id. This exception applies because “official publications

  seldom contain serious mistakes in the reproduction of official pronouncements or other matters

  of sufficient interest to warrant official publication.” Williams v. Long, 585 F.Supp.2d 679, 686

  (D. Md. 2008) (citation omitted). Official publications are also “likely to be readily identifiable

  by simple inspection,” and “forgery or misrepresentation of such material is unlikely.” Id.

           The Federal Register constitutes an official publication issued by a public authority. The

  Office of the Federal Register is a component of the National Archives and Records

  Administration of the United States Government. See 1 C.F.R. §2.3 (1989). The United States

  clearly qualifies as a “public authority” for purposes of Rule 902(5). See Williams v. Long, 585

  F.Supp.2d at 686. Presidential proclamations, executive orders, and documents having general

  applicability and legal effect are required to be published in the Federal Register. 44 U.S.C.A.

  §1505(a) (2014). The Director of the Federal Register may not accept any document for filing
Case 1:17-cr-00151-MAC-KFG Document 116 Filed 11/18/19 Page 4 of 7 PageID #: 647



  and publication unless it is the official action of the agency concerned. 1 C.F.R. §5.4 (2019).

  The Office of the Federal Register transmits documents it is required or authorized to publish to

  the Government Publishing Office (“GPO”) for printing. 44 U.S.C.A. §1503 (2014). The GPO

  is the agency responsible for all printing for Congress, the Executive Office, and every executive

  department. 18 U.S.C.A. § 501 (2014).

             To prove the document was published by a public authority, the proponent may identify

  any kind of marking signifying the document originated from a qualifying office. See Williams

  v. Long, 585 F.Supp.2d at 686. The exhibits proposed by the government contain such a

  marking in the top left corner of the first page of the entry, an eagle icon with text stating

  “Authenticated U.S. Government Information, GPO.” (See Attachments A through E). The

  eagle logo is the GPO’s visible seal of authenticity. Government Publishing Office (last viewed

  October 24, 2019), https://www.govinfo.gov/about/authentication. The Federal Register entries

  are therefore admissible as official publications.

      III.      FEDERAL REGISTER ENTRIES ARE ADMISSIBLE AS PUBLIC RECORDS
                UNDER FEDERAL RULE OF EVIDENCE 803(8).

      The Federal Register entries are admissible under the public records exception to the rule

  against hearsay. Federal Rule of Evidence 803(8) provides for the admission of a record or

  statement of a public office if it sets out 1) the office’s activities; or 2) a matter observed while

  under a legal duty to report. “Justification for the exception is the assumption that a public

  official will perform his duty properly and the unlikelihood that he will remember details

  independently of the record.” Fed.R.Evid. 803 advisory committee’s note to the 1972 proposed

  rules.

             Official records are a well-recognized exception to the hearsay rule. Tomlin v. Beto, 377

  F.2d 276, 277 (5th Cir. 1967). A record that memorializes an activity regularly carried out by a
Case 1:17-cr-00151-MAC-KFG Document 116 Filed 11/18/19 Page 5 of 7 PageID #: 648



  federal agency is a public record. See United States v. Clarke, 628 F.Supp.2d 15, 19-20 (D.D.C.

  2009). Courts have admitted a wide variety of documents under the public records exception.

  See, e.g., Chesapeake & Delaware Canal Co. v. United States, 250 U.S. 123, 128 (1919)

  (Treasury Department records of receipts and disbursements are records of the daily business of

  the department); Direct Supply, Inc. v. Specialty Hospitals of America, LLC, 878 F.Supp.2d 13,

  24 n.10 (D.D.C. 2012) (mayoral orders are public records setting out a public office’s activities);

  Washington-El v. Beard, No. 08-1688, 2013 WL 706194, at 4 (W.D.Pa Feb. 26, 2013) (press

  release issued by Department of Justice is a public record); Waikoloa Development Co. v. Hilton

  Resorts Corp., No. 13-00402, 2014 WL 12596467 at 8 (D.Haw. May 22, 2014) (letters

  containing statements of a public office, written on letterhead, and signed by person in authority

  constitute public records).3

           The Federal Register entries pertaining to the designation of ISIS are records that set out

  the activities of a public office.4 As explained above, the Department of State is the federal

  agency charged with designating terrorist groups as foreign terrorist organizations. See 8

  U.S.C.A. §§ 1189(a)(1), 1189(d)(4) (2004). The Immigration and Nationality Act (“INA”)

  authorizes the Secretary of State to designate an organization if the Secretary finds that : (A) the

  organization is a foreign organization; (B) the organization engages in terrorist activity or



  3
    Courts also routinely rely on Federal Register entries as matters of public record in the context of deciding motions
  under Civil Rule of Procedure 12(b)(6). See, e.g., Marshall County Health Care Authority v. Shalala, 988 F.2d
  1221, 1226 n.6 (D.C. Cir. 1993) (as matters of public record, statements in Federal Register can be examined on
  12(b)(6) review); Pet Quarters, Inc. v. Depository Trust and Clearing Corp., 545 F.Supp.2d 845, 847 (E.D.Ark.
  2008) (court may consider Securities and Exchange Commission releases published in the Federal Register when
  considering a motion to dismiss because they are part of the public record); Pennsylvania v. Lockheed Martin Corp.,
  684 F.Supp.2d 564, 567 (M.D.Pa. 2010) (taking judicial notice of Nuclear Regulatory Commission Notice filed in
  Federal Register); District Hosp. Partners LP v. Sebelius, 794 F.Supp.2d 162, 170 (D.D.C. 2011) (relying on
  notices published by Secretary of Health and Human Services in Federal Register).
  4
    The Federal Register entries are also admissible as non-hearsay. A “verbal act” that carries independent legal
  significance (i.e. that affects the legal rights of the parties or is a circumstance bearing on conduct affecting their
  rights) is not hearsay. Fed.R.Evid. 801 advisory committee’s note to the 1972 proposed rules.
Case 1:17-cr-00151-MAC-KFG Document 116 Filed 11/18/19 Page 6 of 7 PageID #: 649




     terrorism; and (C) the terrorist activity or terrorism of the organization threatens the

     national security of the United States. 8 U.S.C.A § 1189(a)(1). Before making such a

     designation, the Secretary of State must have reasonable grounds to believe the

     organization has engaged in terrorist acts. United States v. Ali, 799 F.3d 1008, 1020 (8th

     Cir. 2015). The Federal Register entries contain the Secretary’s determination that, based

     upon a review of the administrative record and in consultation with the Attorney General

     and the Secretary of the Treasury, a sufficient factual basis exists to find that the

     circumstances described in the INA exist with respect to ISIS. 69 Fed. Reg. 61292. These

     entries therefore set out an activity of a public office.

                                       CONCLUSION

             For the foregoing reasons, the United States respectfully moves the Court for a

     pre-trial determination that the Federal Register entries attached hereto as Attachments A

     through E are admissible as official publications pursuant to Federal Rule of Evidence

     902(5) and public records pursuant to Federal Rule of Evidence 803(8).


                                                    Respectfully submitted,

                                                    JOSEPH D. BROWN
                                                    UNITED STATES ATTORNEY

                                                    /s/ Christopher Tortorice
                                                    CHRISTOPHER TORTORICE
                                                    Assistant United States Attorney
                                                    Texas Bar No. 24048912
                                                    350 Magnolia, Suite 150
                                                    Beaumont, Texas 77701(409) 839-2538
                                                    (409) 839-2550 (fax)
                                                    email: chris.tortorice@usdoj.gov

                                                    /s/ Alicia H. Cook
                                                    ALICIA H COOK
                                                    Trial Attorney
                                                    Counterterrorism Section
                                                    National Security Division
Case 1:17-cr-00151-MAC-KFG Document 116 Filed 11/18/19 Page 7 of 7 PageID #: 650




                                                Department of Justice
                                                Utah Bar No. 8851
                                                950 Pennsylvania Avenue NW, Suite 7600
                                                Washington, DC 20530


                                CERTIFICATE OF SERVICE

           I hereby certify that on November 18, 2019, I will electronically file the

    foregoing with the Clerk of Court using the CM/ECF system, and a notification of

    such filing will be sent to all counsel of record.

                                                /s/ Christopher Tortorice
                                                CHRISTOPHER TORTORICE
